 


114 HRES 477 IH: Recommending the designation of a Presidential Special Envoy to the Balkans to evaluate the successes and shortcomings of the implementation of the Dayton Peace Accords in Bosnia and Herzegovina, to provide policy recommendations, and to report back to Congress within one year.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 477 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2015 
Ms. Hahn submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recommending the designation of a Presidential Special Envoy to the Balkans to evaluate the successes and shortcomings of the implementation of the Dayton Peace Accords in Bosnia and Herzegovina, to provide policy recommendations, and to report back to Congress within one year. 
 
 
Whereas, on December 14, 1995, the General Framework Agreement for Peace in Bosnia and Herzegovina (referred to in this resolution as “BiH”), known as the Dayton Peace Accords, brought an end to the brutal conflict in that country that was marked by aggression and ethnic cleansing, including the commission of war crimes, crimes against humanity, and genocide;  Whereas the Dayton Peace Accords define BiH as a country with three constituent peoples—Bosniaks, Croats, and Serbs—to be comprised of two internal entities known as the Federation of Bosnia and Herzegovina (FBiH) and Republika Srpska (RS), from which an extremely complex, fundamentally flawed system of governance and administration has been derived;  
Whereas the Dayton Peace Accords included many compromises imposed by the need for quick action to preserve human life and bring an end to the conflict in BiH, and as a result may have hindered efforts to develop efficient and effective political institutions capable of overcoming the challenges required to become an integral member of the Euro-Atlantic community of nation-states;  Whereas, since the signing of the Dayton Peace Accords, the Government and people of BiH have been working in partnership with the international community to achieve progress in building a peaceful and democratic society based on the rule of law, respect for human rights, and a free market economy;  
Whereas BiH demonstrated its commitment to the shared values of democracy, security, and stability by joining the Partnership for Peace program of the North Atlantic Treaty Organization (NATO) in December 2006;  Whereas BiH received a conditional Membership Action Plan status in NATO in April 2010 pending completion of specific military and political reforms;  
Whereas the Government of BiH took the first important step on the road toward European Union (EU) membership by signing a Stabilization and Association Agreement (SAA) with the EU in June 2008;  Whereas, despite these notable achievements, the Government and people of BiH continue to face significant challenges in their efforts at integrating into Euro-Atlantic institutions and the country’s economy continues to decline;  
Whereas the Council of Europe’s Venice Commission concluded that the current constitutional arrangements in BiH are not conducive to the efficient or rational functioning of state institutions, hindering the pace of the country’s accession to NATO and the EU;  Whereas the Government of BiH has the obligation to implement the ruling of the Grand Chamber of the European Court of Human Rights in the case of Sejdić-Finci from 2009 with regard to the election to the Presidency and House of Peoples of BiH of Others, who are defined as those Bosnian citizens who are not primarily a member of the Dayton Accords' stipulated three constitutive peoples—the Serb Bosnians, the Croat Bosnians, and the Muslim Bosnians or Bosniaks;  
Whereas reform at any level, including that originating from the implementation of the European Court of Human Rights ruling on the Sejdić-Finci Case, should take into account the protection of equal constitutional rights of all;  Whereas the elections in BiH should reflect the right of the constituent peoples and others to choose their legal representatives, who would therefore represent those people consistent with the founding provisions of the Dayton Peace Accords, as opposed to the existing practice, which allows for the representatives of one people to be elected by the members of other constituent peoples, hindering the political stability of BiH;  
Whereas only the full protection of equal political, economic, legal, and religious rights of all the constituent peoples and others throughout the territory of BiH, including the inalienable right to return, will guarantee the future stability, functionality, and effectiveness of the country;  Whereas the number of Bosnian Croats has declined from 820,000 before the war to around 460,000 remaining in BiH today, as reported by the Catholic Church in BiH which has played an important role in protecting rights of Catholic Bosnian Croats and reporting problems and cases of destruction of personal and real property of both the Catholic Church and Croat returnees;  
Whereas it is not acceptable that this negative demographic trend is reflected in the reduction of constitutional rights of Bosnian Croats, as that reduction directly causes political and administrative dysfunctionality of the country;  Whereas a functional BiH as a whole is not possible without a fully functional FBiH, one of the two entities established by the Dayton Peace Accords, both being ethnically and administratively composite; 
Whereas it is not acceptable for the High Representative—or other regulatory figure established by the Dayton Peace Accords or any other follow-on multilateral management or advisory entity—to unilaterally impose administrative changes affecting the political and economic welfare of the designated constituent peoples of FBiH without a full and proper consultation supported by the mutually agreed upon representatives of both the Catholic Croat Bosnian and Bosniak Muslim communities in the FBiH; Whereas FBiH’s protracted poor functionality only exacerbates the existing predominant separatist tendency in the RS, the predominantly Serb entity of BiH, thus threatening the very integrity of the country as a whole;
Whereas continuous economic decline is a direct consequence of the fact that most of BiH’s gross domestic product (GDP) is generated from the publicly owned companies, which are run at the RS and FBiH entity levels by political parties with enduring ethnocentric agendas reflecting their particular and non-common interests, preventing the further creation of much needed free enterprise business development and closely integrated national internal markets; Whereas the social fabric of BiH is the single most important victim of the war and ensuing political conflict, and the need for repair, strengthening, and further development of civil society is fundamental to the country’s recovery and desired development;  
Whereas the Republic of Croatia has clearly demonstrated that allegiance to democracy, market economy, rule of law, and respect for human and citizen rights is conducive to full integration into the Euro-Atlantic community, and the Government of Croatia continues to play an active role in contributing to BiH’s political stability, internal integrity, and international viability;  Whereas all the other neighbors of BiH share the ambition to join the European Union; and  
Whereas the future of BiH is in the European Union and NATO: Now, therefore, be it  That the House of Representatives— 
(1)reiterates its support for the sovereignty, territorial integrity, and legal continuity of BiH within its internationally recognized borders, as well as the equality of its three constituent peoples and others within an integrated multiethnic country; (2)welcomes steps taken by the government of BiH towards integration into the Euro-Atlantic community and reiterates its position that this commitment is in the interests of the further stabilization of the region of southeastern Europe; 
(3)emphasizes that it is urgent that BiH, as well as its internal political entities, all work toward the creation of an efficient and effective state able to meet its domestic and international obligations with effective and functional institutions, and that the national government of BiH—as well as the institutions of the entities—are able to instill necessary reforms in order to fulfill European Union and North Atlantic Treaty Organization membership requirements; (4)reiterates its call that constitutional reform in BiH take the Dayton Peace Accords as its basis, but advance the principles of political, economic, legal, and religious equality and tolerance in order to rectify provisions that conflict with the European Charter of Human Rights and the ruling of the European Court of Human Rights, and to rectify the conditions to enable economic development and the creation of a single economic space, including through the fair and effective functioning of public companies so as to be consistent with the goal of successful EU membership; 
(5)stresses the importance of privatization of the publicly owned enterprises through fully transparent international tenders prepared in close cooperation with the EU and the Office of the High Representative (OHR) as a means of avoiding the misplacement of political attention and energy toward running companies rather than providing effective service to the citizens of the country; (6)commends the present focus of the United States Government in support of stronger civil society in BiH, and urges the Department of State to further increase endeavors in that regard; 
(7)believes that the Department of State and the President must seek to address all these matters more emphatically in a manner that provides for a just evaluation of the current grievances of the three constituent peoples and the Others in the two entities of the BiH; (8)believes that it is of paramount importance that the United States Government work closely with the EU in conceiving and implementing an accession process specifically made for BiH, which would link in a causal and firmly conditional way the internal integration of BiH with its phased integration into the EU; 
(9)urges that it is substantially beneficial for the process of building up the functional capacities of BiH to the level of its full ability to enable membership in NATO and the EU, that the United States Government work closely with BiH’s neighboring countries—especially those who are signatories to the Dayton Peace Accords—ensuring consistency along the lines of their own European ambitions so that they actively contribute to BiH’s internal integration and political and administrative functionality conducive to BiH’s successful membership in NATO and the EU; (10)reiterates that a fully functional Federation of BiH entity is essential for the future of BiH as a functional and stable state and therefore any envisaged reform should take into account protection of the constitutional rights of all, including Bosnian Croats—demographically smallest of the three Dayton Peace Accords recognized constituent peoples in BiH—and prevent further weakening of their position; 
(11)believes that it is important that the United States Government, together with other international actors, support countries of the region in fulfilling their obligations as agreed through the launching of the Sarajevo Process in 2005, reaffirmed in the 2011 Belgrade Declaration, as well as during the Donor Conference held in Sarajevo in April 2012, aimed at ending the protracted refugee and internal-displacement situation in the region of Southeast Europe and finding durable solutions for the refugees and internally displaced persons through the implementation of the Balkans Regional Housing Programme; (12)reiterates its call that the United States should designate a Presidential Special Envoy to the Balkans who should work in partnership with the OHR, the EU, NATO, and the political leaders in Bosnia and Herzegovina, as well as with neighboring countries, to facilitate much needed reforms at all levels of government and society in BiH; and 
(13)urges the Presidential Special Envoy, not later than one year after the date of the adoption of this resolution, to submit to the Committees on Foreign Relations and Appropriations of the Senate and the Committees on Foreign Affairs and Appropriations of the House of Representatives a report with targeted evaluations and discoveries, including to provide proposals on how to address any ongoing difficulties outlined above, as well as ways to overcome any remaining political, economic, legal, or religious inequalities in BiH.  